Title: To George Washington from Major General William Heath, 20 June 1780
From: Heath, William
To: Washington, George



Dear General,
Providence June 20th 1780

I arrived at this place the last week—am waiting to execute your Excellencys orders in the manner directed when the Forces of our illustrious Ally arrive: no intelligence of their near approach has yet been received here.
Doctor Craik is assiduously attending to the objects of your orders to him. The General Assembly have assigned a place called Paupasquash (a point of Land about 15 Miles below this place) for the purpose of accommodating the Sick. The Air at that place is fine and Salubrious, but I think it may not be altogether a place of Safety from the annoyance of the Enemy’s Shipping, especially should the Fleet of our Ally be too far distant to afford protection.
I have written Governor Greene on the Subject of Hospitals, and the markets. I was on the 18th honor’d with an Answer to one of my Letters in which he observes—“yours of this date I have received and laid before the Assembly—they request me to assure you that they are fully impressed with the importance of the matters referred to, and I cannot but hope with the Assembly that by the Spirited exertions of the quarter masters aided by their Committee, (one being appointed for that purpose) suitable & ample provision will be made for the Safety and comfort of the sick and distressed of our Ally.”
I find many public Stores in this place, and in a very insecure situation. A large quantity of ammunition is lodged in a wooden School House, and in a few yards of Several wooden dwelling Houses on different sides of it, which in case of Fire will communicate the Flames. another large magazine is on the Hill east of the Town—both of these are without guards in the day time. a Town watch is said to mount in the night for their security. there is also, a number of Brass and Iron Cannon—Some Brass mortars and a large number of Shott &c. in several places—an emissary of the Enemy might easily Spike the Cannon with impunity. Major Perkins is here to take care of them, and altho’ attentive to his Duty, being without a single Man to assist him, except a conductor or two, he is prevented doing what is necessary even in shifting and Airing the ammunition. Colonel Green’s Regiment of Blacks (wch is very small) are all employed at North Kingston in making Fascines as I am informed by your Excellencys express orders. there is not in this Town even a Serjeants guard, or one sentinel planted in the day time.
Your orders direct my attention to another object, yet I cannot but mention these several matters in which the public Interest is much concerned.

Doubts having arrisen in the minds of Colo. Greene & the commissary of issues here what officers are meant to be excluded from pay and rations by the resolve of Congress of Which the enclosed is Copy, I request your Excellency’s opinion on it, as I must confess the resolve to me appears So indefinite that I cannot fully determine what officers the resolve extends to. I have the honor to be with the greatest respect, Your Excellencys Most obedt Servant.

W. Heath

